On May 23, 1994, the Defendant was sentenced to the term of ten (10) years on Count I, for Negligent Homicide. For Count II, Negligent Vehicular Assault, the defendant is sentenced for the term of one (1) year to run concurrently with the sentence *75received in Count I. The last three (3) years of said prison sentence is suspended, and said defendant is hereby placed on probation for the last three (3) years of said period of ten (10) years, and the court retains jurisdiction of said defendant in the above entitled cause during the entire term of said imprisonment above-mentioned, and the last three (3) years of said prison sentence is suspended. In all other respects, the previous Orders, conditions and reasons of this Court stated on the 16th day of March, 1994, and entered on the 4th day of April, 1994, shall remain unchanged and are reimposed and shall continue as if set forth herein, all under authority of this Court and defendant’s Supervision Officer.
Done in Open Court this 18th day of August, 1994.
SIGNED this 11th day of October, 1994.
On August 18, 1994, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by L. Sanford Selvey, II, Chief Public Defender, from Billings, Montana. The state was represented by Dale Mrkich, Deputy County Attorney, from Billings, Montana.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall remain the same as originally imposed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
Hon. Robert Boyd, Chairman, Hon. John Warner and Hon. Ed McLean, Members.
The Sentence Review Board wishes to thank L. Sanford Selvey, II, Chief Public Defender from Yellowstone County for his assistance to the defendant and to this Court; and would also like to thank Dale Mrkich, Deputy County Attorney from Billings for appearing on behalf of the State of Montana.